COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 MID-WEST TEXTILE CO.,                                          No. 08-13-00093-CV
                                                §
                             Appellant,                            Appeal from the
                                                §
 v.                                                          210th Judicial District Court
                                                §
 GUADALUPE FIERRO,                                            of El Paso County, Texas
                                                §
                             Appellee.                         (TC# 2011-DCV05558)

                                MEMORANDUM OPINION

       Appellant, Mid-West Textile Co., has filed a motion to dismiss its appeal against Appellee,

Guadalupe Fierro. As permitted by the Texas Rules of Appellate Procedure, we may dismiss an

appeal “[i]n accordance with a motion of appellant . . . unless [dismissing the appeal] would

prevent a party from seeking relief to which it would otherwise be entitled.” TEX.R.APP.P.

42.1(a)(1). The motion to dismiss has been on file for more than ten days and indicates it has been

served upon Appellee’s counsel and that Appellee does not oppose the motion. As of today, we

have received no response or opposition to the motion. Because Appellant has complied with the

requirements of Rule 42.1(a)(1) and no opposing party has sought relief, we grant the motion and

dismiss the appeal. The parties have agreed to bear their own costs.


May 15, 2013
                                                     YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.